WOODS, Circuit Judge
(concurring). I concur in the result. The direct testimony, the circumstances of the parties, and the manner in which Mrs. Brunson testified, are enough to produce a strong suspicion that Cummings deposited from his own funds at least the chief credits on the bank account of Mrs. Brunson, and that such consideration as was paid for the conveyances of the land to Mrs. Brunson was furnished by Cummings. I do not think, however, that the plaintiff has sustained the burden of proving the fraud alleged by the preponderance of the evidence.